Citation Nr: 0205572	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to 
June 1986 with additional periods of active duty for training 
and/or inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the evaluation for 
the veteran's service-connected hypertension from 10 percent 
to 20 percent.  In April 1999, the Board remanded this appeal 
for further development.  

In a decision dated December 1, 2000, the Board denied an 
increased evaluation for hypertension.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In May 2001, the parties filed a 
Joint Motion for Remand and Stay of Proceedings (Joint Motion 
for Remand) requesting the Court vacate and remand the 
Board's December 2000 decision.  In an Order dated 
May 24, 2001, the Court granted the Joint Motion for Remand 
and vacated and remanded the matter pursuant to 38 U.S.C.A. 
§ 7252(a).  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


REMAND

The veteran and his attorney maintain that the veteran's 
hypertension is more severe than the current evaluation 
reflects.  

The veteran's attorney submitted a request for a video 
conference hearing to the Board in October 2001.  The veteran 
has a right to such a hearing.  38 U.S.C.A. § 7107(b) and (e) 
(West Supp. 2001); 38 C.F.R. § 20.700(a) and (e) (2001).  
Therefore, a video conference hearing should be scheduled for 
him pursuant to 38 C.F.R. § 20.700(e) (2001).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a video conference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2001).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


